Citation Nr: 1008039	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-01 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Whether an overpayment of VA compensation benefits in the 
amount of $5,889.23 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $5,889.23.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991, 
from February 2000 to July 2000, and from January 2003 to 
October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, terminating VA compensation benefits 
effective February 14, 2000, and a decision issued in 
September 2005 by the VARO Committee on Waivers and 
Compromises (Committee) in Milwaukee, Wisconsin.  Although 
the Veteran requested a hearing before the Board as to the 
issue of entitlement to a waiver of overpayment, he withdrew 
such request in a written statement received in July 2007.  
See 38 C.F.R. § 20.704(e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By way of background, the Veteran was in receipt of VA 
compensation benefits for service-connected posttraumatic 
stress disorder rated as 10 percent disabling.  In June 2004, 
the RO notified the Veteran that it had received information 
from the military showing that he was on active duty from 
January 2003 to October 2003.  As such, it was proposing to 
terminate his VA compensation benefits effective the date he 
reentered active duty because the law does not allow a 
veteran to receive compensation while on active duty.  
Thereafter, in February 2005, the RO notified the Veteran 
that it received information showing that he also served on 
active duty from February 2000 to July 2000.  Based on this 
new information, it was proposing to terminate his benefits 
effective in February 2000.  Both the June 2004 and February 
2005 letters informed the Veteran that any action to 
terminate benefits would result in an overpayment and that he 
would be notified of the exact amount if, and when, such 
action was taken.  

The Veteran was notified by letter dated in June 2005 that 
the RO had terminated his VA compensation benefits effective 
in February 2000 and that such action resulted in him being 
paid too much.  The letter indicated that the RO would inform 
the Veteran shortly as to the amount of the overpayment; it 
also indicated that he should notify the RO if he thinks the 
decision is wrong.  Although there is no indication that the 
Veteran was notified by the RO as to the exact amount of his 
debt, he nevertheless requested a waiver of his VA debt due 
to financial hardship in an August 2005 written statement.  
In a September 2005 decision, the Committee denied his 
request for a waiver of recovery of VA benefits in the 
calculated amount of $5,889.23.  

A. Validity of the Overpayment

In October 2005, the Veteran submitted a written statement in 
which he requested that the RO consider that he is "not 
responsible for the creation of this debt."  Similarly, he 
indicated on a VA Form 9 received in January 2006 that 
"[t]he overpayment was not my fault," and that he had 
"provided all requested information."  The Veteran 
acknowledged that he was aware that he could not received VA 
compensation benefits while on active duty, but that he had 
completed all necessary paper work prior to reentry; he and 
his wife were unaware that the VA failed to stop payment on 
his benefits.  While acknowledging that the Veteran is not 
crystal clear as to his intent to appeal, the Board is 
nevertheless of the opinion that these statements can be 
reasonably construed as expressing disagreement with the 
validity of the debt.  

A 'notice of disagreement' is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative action 
by the agency of original jurisdiction (AOJ) and a desire for 
appellate review.  38 C.F.R. § 20.201 (2009).  In the present 
case, it is evident from the October 2005 and January 2006 
written statements that the Veteran disagrees with the VA's 
decision to reduce his benefits as a result of his active 
duty status.  Furthermore, he asks that the VA "consider" 
that he is not responsible for the debt when making a 
decision as to the issue of whether to waive the debt.  See 
Written Statement received in October 2005.  This last 
statement, the Board concludes, evidences a desire for 
appellate review.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has made it clear that the proper 
course of action when a timely notice of disagreement has 
been filed is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Appropriate action, including 
issuance of a statement of the case, is therefore now 
necessary with regard to the issue of whether an overpayment 
of VA compensation benefits in the amount of $5,889.23 was 
properly created.  38 C.F.R. § 19.26 (2009).  The Veteran 
will then have the opportunity to file a timely substantive 
appeal if he wishes to complete an appeal as to this issue.

B. Waiver of the Overpayment

In addition to expressing disagreement with the validity of 
his debt, the Veteran requested a waiver of the overpayment 
on the basis of financial hardship.  His request for a waiver 
was denied in September 2005 by the Committee on the basis 
that collection of the debt would not be against equity and 
good conscience because the Veteran is at fault in the 
creation of the debt.  The Veteran perfected an appeal as to 
this issue.  

Clearly, the issue of whether the Veteran is entitled to a 
waiver of an overpayment in the calculated amount of 
$5,889.23 is inextricably intertwined with the issue of 
whether the overpayment was validly created.  As such, the 
Board finds that it must also be remanded to the AOJ prior to 
appellate review.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the 
issue of whether an overpayment of VA 
compensation benefits in the amount of 
$5,889.23 was properly created.  The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of any 
issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

2.  After completion of the above, and any 
other development deemed necessary, 
readjudicate the issue of entitlement to 
waiver of recovery of an overpayment of 
compensation benefits in the calculated 
amount of $5,889.23.  Unless the benefit 
sought on appeal is granted, the Veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

